DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to amendments filed 05/02/2021. Claims 1, 3-8, 10-14, 16, 17, 20, 21, 23, 24, 26, 27-34, 37-51, 54-57, 61-64, 72, 77-81, 87-104, 106, 107, 110-119 are allowed (renumbered: 1-86) whereas 2,9,15,18-19, 22, 25, 35-36, 52-53, 58-60, 65-71. 73-76, 82-86, 105, 108-109 are cancelled without prejudice.
Terminal Disclaimer
A terminal disclaimer filed 04/23/2021 has effectively overcame a nonstatutory double patenting rejection over a reference patent (37 CFR 1.321(b) and (c)).
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/21/2020, 05/12/2020, 07/12/2020, 08/04/2020, 08/27/2020, 09/30/2020, 10/18/2020, 11/15/2020, 12/22/2020, 01/18/2021, 03/02/2021 and 05/02/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
During search, the office discovered, Risan (US pub, 2005/0060542) that teaches transmitting a request and an access key from a client node to a content source via a network that comprise web server 250 and content server 251 and has a user ID generator 302. Risan allows track the sharing, and to generate royalties applicable to the receiving computer system and associated with a particular instance of media.
Another closest prior art known by the office is Reddy ET. AL (US Pub, 2016/0352628), that describes, establishing multiple tunnels (1- n) with a security service when a response message is indicative that a server is placed to support prioritization of tunneled traffic, wherein each tunnel includes associated priority information. Flow characteristics and tunnel identifier is sent to the server and the flow characteristics for each tunnel is received from the server at a network controller, where the network controller is placed to apply a quality of service (qos) policy within an access network for each tunnel in accordance with the flow characteristics.
In reference to the presently recited claim limitation, Reddy reference teaches a method (see Reddy paragraphs [043] – [046],  fig.4A, 4B) for fetching a content that is identified by a content identifier by a client device from a web server using tunnel devices, for use with first and second servers and a group of tunnel devices that are each connected to the Internet and are each addressable in the Internet using a respective Internet Protocol, IP, address, wherein the first server stores a list of tunnel devices by the IP addresses associated with the tunnel devices in the group, the method comprising: sending, by the client device to the second server, a request message that comprises the content identifier (fig.4A: step 402); receiving, by the second server from the client device, the request message (fig.4A: item 402); sending, by the second server to the first server, a first message in response to the received request message (fig.4A: item 404); receiving, by the first server from the second server, the first message (fig. 4A: item 404);
Reddy teaches sending, a content request that comprises the content identifier, in response to the received second message (fig.4B: step 426); receiving, by the selected tunnel device from the web server, the content, in response to the content request (fig.4B: step 426); Reddy teaches sending, by the selected tunnel device to the second server, the received content (fig.4B: steps 432-436. See paragraph [046]); receiving, by the second server from the selected tunnel device, the content (fig.4B: items 432-436); sending, by the second server to the client device, the received content in response to the receiving the content from the selected tunnel device (fig. 4B: 432-436); and receiving, by the client device from the second server, the content in response to the request message (fig.4B: 432-436).
Neither Risan nor Reddy teaches the structural components and the additional claim features required by the amended independent claims filed on 5/02/2021 and thus fails to teach or fairly suggest language as substantially described in independent claims 1. These limitations, in combination with the remaining limitations of claim 1 are neither suggested nor taught alone or in combination by the prior art of record.
Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed features as a whole in each of the allowed claims that have been found to be statutory, enabled, definite, novel, and non-obvious.
Each dependent claim, even when not specifically addressed herein, has been found to include a combination of features such that each dependent claim is neither anticipated nor obvious over the arts of record, and the test for patentability has been properly applied to each allowed dependent claim. Thus, the patentability of the dependent claims is not based solely on their dependency on an allowed independent claim. In other words, each of the claims sets forth the inventors’ contribution with particularity, and each claim is allowable in light of the complete language of the claim, as well as equivalents.
Interpreting the claims in light of the specification, WIPO reports (PCT/IL2018/050910), updated search, based on disclosed prior art, European application number (EP-18803304), and further in lieu of examiner's amendments, the examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in the aforementioned claim set. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454